Case 2:20-cv-00616-JRS-DLP Document 24 Filed 12/08/20 Page 1 of 3 PageID #: 1404




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 BRANDON BERNARD,                            )
                                             )
                      Petitioner,            )    No. 2:20-CV-616
         v.                                  )
                                             )    CAPITAL CASE
 T.J. WATSON,                                )    EXECUTION SCHEDULED FOR
 Warden, Federal Correctional                )    DECEMBER 10, 2020
 Complex (FCC) Terre Haute,                  )
                                             )
                      Respondent.            )


     GOVERNMENT’S RESPONSE TO PETITIONER’S MOTION TO STAY
   EXECUTION PENDING APPEAL AND FOR STAY PENDING DISPOSITION
            OF STAY MOTION BY THE SEVENTH CIRCUIT

        Earlier today, this Court denied Brand Bernard a stay of his execution, which is

 currently scheduled for December 10, 2020. The Court determined that Bernard could not

 show a likelihood of success on his pending habeas motion. Petitioner has filed a notice

 and now asks this Court to “stay his execution” pending (1) resolution of his anticipated

 stay motion in the Seventh Circuit and (2) “resolution of his appeal of this Court’s Order

 denying his motion for stay of execution.” Doc. 21 at 1.

        There is no basis for entering a stay. This Court has already determined that

 Bernard cannot satisfy the standard for a stay of execution. Bernard must satisfy that

 same standard to obtain a stay of execution pending appeal, Vialva v. Watson, 975 F.3d

 664, 666 (7th Cir. 2020), and he cannot do so.




                                              1
Case 2:20-cv-00616-JRS-DLP Document 24 Filed 12/08/20 Page 2 of 3 PageID #: 1405




                                   CONCLUSION

       This Court should deny Bernard’s motion for a stay.

                                               Respectfully submitted
                                               JOHN C. CHILDRESS
                                               Acting United States Attorney

                                        By: s/ Joseph H. Gay, Jr.
                                            JOSEPH H. GAY, JR.
                                            Special Assistant United States Attorney
                                            601 NW Loop 410, Suite 600
                                            San Antonio, Texas 78216
                                            (210) 384-7100
                                            joseph.gay@usdoj.gov




                                           2
Case 2:20-cv-00616-JRS-DLP Document 24 Filed 12/08/20 Page 3 of 3 PageID #: 1406




                              CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court

 for the United States District Court for the Southern District of Indiana using the

 CM/ECF system on December 8, 2020. I certify that all participants in the case are

 registered CM/ECF users and that service will be accomplished by the CM/ECF system.

                                                   s/ Joseph H. Gay, Jr.
                                                   JOSEPH H. GAY, JR.




                                               3
